
	
		II
		112th CONGRESS
		2d Session
		S. 2069
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2012
			Ms. Mikulski (for
			 herself, Mr. Kerry,
			 Ms. Collins, Mr. Blumenthal, and Mr.
			 Warner) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to speed American
		  innovation in research and drug development for the leading causes of death
		  that are the most costly chronic conditions for our Nation, to save American
		  families and the Federal and State governments money, and to help family
		  caregivers.
	
	
		1.Short titleThis Act may be cited as the
			 Spending Reductions through
			 Innovations in Therapies Agenda Act of 2012 or the
			 SPRINT
			 Act.
		2.FindingsCongress finds as follows:
			(1)Half of health
			 care expenses in the United States are spent on 5 percent of the population.
			 Many of the most expensive health conditions to treat are also the leading
			 causes of death.
			(2)Improving a
			 patient’s quality of life by developing innovative treatments that improve
			 health outcomes and lead to a cure will improve productivity in the United
			 States, reduce government spending, and enhance public health.
			(3)More than a
			 quarter of all Americans—and 2 out of 3 older Americans—have multiple chronic
			 conditions, and treatment for these individuals accounts for 66 percent of the
			 health care budget of the United States.
			(4)Alzheimer’s
			 disease and related dementias, for instance, have a disproportionate health and
			 economic impact on patients, particularly those suffering from multiple chronic
			 conditions. In 2004, Medicare payments per person for beneficiaries aged 65 and
			 older with Alzheimer’s disease and other dementias were almost 3 times as high
			 as average Medicare payments for other Medicare beneficiaries in the same age
			 group. In addition, Alzheimer’s patients often depend on full-time at home or
			 institutional care. Medicaid payments per person for Medicare beneficiaries
			 aged 65 and older with Alzheimer’s disease and other dementias were more than 9
			 times as great as average Medicaid payments for other Medicare beneficiaries in
			 the same age group.
			(5)The Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)
			 and the Medicaid program under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.) cover about 70 percent of the total costs of caring for people
			 with Alzheimer's disease. In 2011, Medicare is expected to spend approximately
			 $93,000,000,000 for the care of individuals with Alzheimer's disease and other
			 dementias, and this amount is projected to increase to $627,000,000,000 in
			 2050. Medicaid costs are expected to increase nearly 400 percent, from
			 $34,000,000,000 in 2011 to $178,000,000,000 in 2050.
			(6)Researchers
			 believe sustained and targeted investment in outcomes oriented research for the
			 leading causes of death will improve health treatments and make cures more
			 obtainable.
			(7)The United States
			 Government has, in the past, successfully addressed major research challenges
			 by committing resources in high-risk and high-reward basic and applied
			 research.
			3.SPRINT
			 programPart A of title II of
			 the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by adding at
			 the end the following:
			
				230.SPRINT
				program
					(a)DefinitionsIn
				this section:
						(1)Advanced
				research and developmentThe term advanced research and
				development means activities that predominantly are conducted after
				basic research through early clinical development of novel therapies, naturally
				occurring compounds, and repurposed or reformulated drugs, biological products,
				and devices in use to treat chronic conditions.
						(2)Biological
				productThe term biological product has the meaning
				given such term in section 351.
						(3)Device;
				drugThe terms device and drug have the
				meanings given such terms in section 201 of the Federal Food, Drug, and
				Cosmetic Act.
						(4)Early-stage
				companyThe term early-stage company means a
				business enterprise with a limited operating history, such as a start-up
				enterprise.
						(5)Federal health
				care programThe term Federal health care program
				has the meaning given such term in section 1128B(f) of the Social Security
				Act.
						(6)Growth
				companyThe term growth company means a business
				enterprise that grows at a greater rate than the United States economy as a
				whole and that usually directs a relatively high proportion of income back into
				the business.
						(7)High-cost
				chronic conditionThe term high-cost chronic
				condition means a condition as determined by the Secretary under
				subsection (c)(1).
						(8)TherapyThe
				term therapy means any drug, device, biological product, or
				diagnostic identified by the Secretary to treat, prevent, diagnose,
				delay-onset, cure, or aid recovery of a high-cost chronic condition.
						(b)Establishment of
				ProgramThe Secretary shall establish the Spending Reductions
				through Innovations in Therapies Program (referred to in this section as the
				SPRINT Program) to support development of therapies to reduce
				spending by Federal health care programs for high-cost chronic
				conditions.
					(c)High-Cost
				chronic conditions
						(1)In
				generalThe Secretary shall determine the high-cost chronic
				conditions that shall be the focus of the SPRINT Program. In making such
				determination, the Secretary shall select chronic conditions, from the top 10
				leading causes of death designated by the Centers for Disease Control and
				Prevention, that have—
							(A)the highest
				current and projected cost to Federal health care programs and high long-term
				care costs;
							(B)a likelihood of
				reducing the day-to-day functioning of an individual and impairing the ability
				of the individual to carry out activities of daily living, which can result in
				the individual becoming dependent on caregivers;
							(C)a death rate that
				has increased and is projected to increase significantly in future years;
				and
							(D)a lack of existing
				therapies to prevent, control, or cure the condition or delay cognitive
				decline, if applicable.
							(2)AllocationIn
				carrying out the SPRINT Program, the Secretary shall allocate funding towards
				the chronic conditions as determined in paragraph (1).
						(d)GoalsThe
				SPRINT Program shall be guided by national plans and strategies, as
				appropriate, and shall—
						(1)accelerate
				advanced research and development of therapies for high-cost chronic
				conditions; and
						(2)encourage
				innovation in technologies that may assist advanced research and development to
				reduce the time and cost of therapy development.
						(e)DutiesThe
				Secretary shall carry out the following duties under this section:
						(1)Convene meetings
				and working groups with representatives from relevant industries, academia,
				other Federal agencies, States, patients, patient and consumer advocacy
				organizations, international agencies (as appropriate), and other interested
				persons as the Secretary deems necessary.
						(2)Ensure that the
				activities described in paragraph (1) are coordinated among agencies within the
				Department of Health and Human Services.
						(3)Partner with a
				nonprofit strategic investment entity or entities that will advise the
				Department of Health and Human Services regarding, and may make on behalf of
				such Department, investments in public entities, nonprofit entities,
				early-stage companies, or growth companies with expertise in advanced research
				and development of therapies for high-cost chronic conditions that can
				demonstrate a reasonable likelihood of reducing net spending under the Medicare
				program under title XVIII of the Social Security Act and the Medicaid program
				under title XIX of such Act within 10 years after the date of enactment of the
				Spending Reductions through Innovations in
				Therapies Agenda Act of 2012.
						(4)Award contracts,
				grants, cooperative agreements, or enter into other transactions, such as prize
				payments, to accelerate advanced research and development of therapies that
				have the potential to prevent, diagnose, delay-onset, cure, aid recovery, or
				improve health outcomes for high-cost chronic conditions, through the SPRINT
				Award Program under subsection (f).
						(5)Reduce the time
				and cost barriers between laboratory discoveries and clinical trials for
				therapies used to treat high-cost chronic conditions.
						(6)Facilitate
				innovative and expedited review by the Food and Drug Administration of the
				therapies developed under subsection (f), which may include—
							(A)facilitating
				regular and ongoing communication between the sponsors of such drugs, devices,
				diagnostics, and biological products and the Food and Drug Administration
				regarding the status of activities related to such drugs, devices, diagnostics,
				and biological products;
							(B)ensuring that such
				activities are coordinated with the approval requirements of the Food and Drug
				Administration, with the goal of expediting the development and approval of
				therapies; and
							(C)developing
				regulatory science, processes, and mechanisms to provide clear, efficient
				pathways for developing and manufacturing therapies for high-cost chronic
				conditions.
							(f)SPRINT Award
				Program
						(1)In
				generalThere is established a SPRINT Award Program, under which
				the Secretary may, in consultation or partnership with a nonprofit strategic
				investment entity, award contracts, grants, cooperative agreements, or enter
				into other transactions, such as prize payments, to support advanced research
				and the development of therapies, in order to carry out paragraphs (4) and (6)
				of subsection (e). Awards granted through the SPRINT Award Program shall be
				funded by the SPRINT Program.
						(2)Eligibility;
				application
							(A)EligibilityTo
				be eligible to receive an award under this section, an entity shall be a
				public, nonprofit, early stage company, or growth company, which may include a
				private or public research institution, an institution of higher education, a
				medical center, a biotechnology company, a pharmaceutical company, a medical
				device company, an academic research institution, or other organization
				specializing in advanced research and development, and shall submit an
				application to the Secretary as described in subparagraph (B).
							(B)ApplicationAn
				entity desiring an award under this subsection shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require, such as—
								(i)a detailed
				description of the project for which the entity seeks an award;
								(ii)a timetable for
				carrying out such project;
								(iii)an assurance
				that the entity will submit interim reports and a final report at the
				conclusion of the award period, as determined appropriate by the Secretary
				under paragraph (3);
								(iv)a description of
				how the project will lead to the development of therapies aimed at preventing,
				curing, reversing, or slowing the progression of an underlying chronic
				condition; and
								(v)a description of
				how the project will support efforts to reduce long-term Federal spending on
				health care.
								(3)Awardee
				reporting requirementsAn entity that receives an award under
				this subsection shall submit reports to the Secretary which may include—
							(A)interim reports
				describing the progress in carrying out the project and compliance with all
				conditions of receipt of such award;
							(B)a final report at
				the conclusion of the award period describing—
								(i)the outcomes of
				the project, including whether the entity achieved the goals set forth in the
				application;
								(ii)the protocols the
				entity followed to carry out the research and comply with the research and
				ethical standards of the National Institutes of Health, if applicable;
				and
								(iii)the standards
				and regulatory requirements of the Food and Drug Administration at all stages
				of development, manufacturing, review, approval, and safety surveillance, if
				applicable; and
								(C)such additional
				information required by the Secretary.
							(4)Termination of
				fundingThe Secretary may modify or terminate a contract, grant,
				cooperative agreement, other transaction, or prize to an awardee that does not
				meet milestones that are conditions of the contract, grant, cooperative
				agreement, other transaction, or prize.
						(5)Consultation
				with nonprofit strategic investment entityIn making awards under
				this subsection, the Secretary may consult or partner with a nonprofit
				strategic investment entity or entities that—
							(A)operate
				independently of the Department of Health and Human Services and consist of
				experts in neurology, biomedical research, drug and medical technology
				innovation and discovery, economics, and venture financing; and
							(B)have a record
				of—
								(i)promoting the
				development of therapies; and
								(ii)supporting novel
				technologies that have the potential to improve the development of
				therapies.
								(6)Matching
				funds
							(A)In
				generalThe Secretary may not make an award under this section
				unless the recipient involved agrees to make available non-Federal
				contributions, in cash or in-kind, toward the costs of the project in an amount
				equal to not less than $2 for each $1 of Federal funds provided in the award.
				Such contributions may be made directly or through donations from public or
				private entities. Amounts provided by the Federal Government, or services
				assisted or subsidized to any significant extent by the Federal Government, may
				not be included in determining the amount of such contributions.
							(B)ExceptionThe
				Secretary may waive or modify the matching requirement under subparagraph (A)
				on a case-by-case basis for each award if the Secretary determines that the
				goals and objectives of the SPRINT Award Program cannot adequately be carried
				out unless such requirement is waived.
							(g)Non-Duplication
				of effortsThe Secretary shall ensure that the activities under
				this section complement and extend other efforts of the Department of Health
				and Human Services.
					(h)Gifts in support
				of the SPRINT Award ProgramThe Secretary may accept on behalf of
				the United States money gifts and bequests made unconditionally to the SPRINT
				Award Program under subsection (f) for the benefit of the Award Program or any
				activity financed through such Award Program.
					(i)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $50,000,000 for fiscal year 2013, and such sums as may be
				necessary for each of fiscal years 2014 through 2017. Funds appropriated under
				this section shall be available until
				expended.
					.
		4.Evaluation and
			 report
			(a)EvaluationThe
			 Secretary of Health and Human Services shall evaluate the projects funded under
			 section 230 of the Public Health Service Act (as added by section 3) as
			 necessary and shall make publicly available and disseminate the results of such
			 evaluations on as wide a basis as practicable.
			(b)ReportsNot
			 later than 2 years after the date of enactment of this Act, and annually
			 thereafter, the Secretary of Health and Human Services shall submit to Congress
			 a report that—
				(1)describes the
			 specific projects supported under section 230 of the Public Health Service Act
			 (as added by section 3) and progress towards meeting science-based
			 metrics;
				(2)provides
			 recommendations for Congress to improve the effectiveness of the programs under
			 such section 230;
				(3)explains why the
			 Secretary waived or modified matching funds requirements for an award under
			 subsection (f) of such section 230, if applicable; and
				(4)describes how
			 advanced research and development supported through the SPRINT Program under
			 such section 230 is directed towards reducing Federal spending on high-cost
			 chronic conditions (as defined in such section).
				
